      Case 1:11-md-02262-NRB Document 3182 Filed 09/24/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------X
In re:
                                                                     ORDER
LIBOR-Based Financial Instruments
                                                              11 MD 2262 (NRB)
Antitrust Litigation.

This Document Applies to:
                                                                12 Civ. 5822
33-35 Green Pond Associates, LLC
     v. Bank of America Corp., et al.
                                                                12 Civ. 6693
Courtyard at Amwell II, LLC, et al.
      v. Bank of America Corp., et al.

----------------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

      WHEREAS, the fairness hearing addressing the settlements in

the   above-captioned     class    actions      involving      the   Non-Defendant

OTC Plaintiffs is scheduled for October 5, 2020 at 11:00 a.m.;

and

      WHEREAS,   no    class    member    has    filed   an    objection      to   the

settlements that are the subject of the fairness hearing; and

      WHEREAS,   the     Non-Defendant          OTC   Plaintiffs       have    filed

written submissions regarding the fairness, reasonableness, and

adequacy of those settlements; and

      WHEREAS,   the    Court     has    the    authority      to    determine     the

appropriate format for the fairness hearing (11-MD-2262, ECF No.

3079 ¶ 2); and
     Case 1:11-md-02262-NRB Document 3182 Filed 09/24/20 Page 2 of 2



     WHEREAS, the Court has determined that it is inadvisable to

hold the fairness in-person because of health concerns related

to the COVID-19 pandemic; it is therefore

     ORDERED     that   the    fairness    hearing       shall    be   conducted

telephonically    on    the   date   and   time   that    it     was   previously

scheduled, October 5, 2020 at 11:00 a.m.                  Chambers will post

dial-in instructions on the MDL docket and the Non-Defendant OTC

Plaintiff action dockets on the morning of October 5, 2020.


Dated:   New York, New York
         September 24, 2020


                                           _____________________________
                                               NAOMI REICE BUCHWALD
                                           UNITED STATES DISTRICT JUDGE
